  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 1 of 33




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


JESSICA W.,

                 Plaintiff,
                                        Civil Action No.
                                        5:19-CV-1427 (DEP)
     v.

ANDREW SAUL, Commissioner of Social
Security,

           Defendant.


APPEARANCES:                            OF COUNSEL:

FOR PLAINTIFF:

LACHMAN & GORTON                        PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main St.
Endicott, NY 13761-0089

FOR DEFENDANT:

HON. ANTOINETTE L. BACON                KEVIN M. PARRINGTON, ESQ.
Acting United States Attorney for the   Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261


DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE
     Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 2 of 33




                             DECISION AND ORDER

        Plaintiff has commenced this proceeding, pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3), to challenge a determination of the Commissioner

of Social Security (“Commissioner”) finding that she was not disabled at

the relevant times and, accordingly, is ineligible for the supplemental

security income (“SSI”) benefits for which she has applied. For the

reasons set forth below, I conclude that the Commissioner’s determination

resulted from the application of proper legal principles and is supported by

substantial evidence.

I.      BACKGROUND

        Plaintiff was born in February of 1982 and is currently thirty-nine

years of age. She was thirty-four years old at the time of her application for

benefits in August of 2016. Plaintiff stands five-foot two or three-inches in

height, and has weighed at various times between one hundred eighty and

two hundred twenty pounds. Plaintiff resides in the vicinity of Endicott,

New York, in a trailer with her boyfriend. 1 While plaintiff has four children

ranging in ages (at the time of the hearing) from eleven to twenty-one,




1      There is indication in some of the medical records that plaintiff may also reside
with a brother, as well as her boyfriend’s brother.


                                            2
    Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 3 of 33




they do not regularly reside with her. 2

       Plaintiff has an eighth-grade education, and was enrolled in special

education while in school. Plaintiff is right-handed and is able to drive and

take public transportation.

       According to her function report, plaintiff stopped working on or

about in February 1, 2016. Prior to that time, she worked in various

positions, including as a cook, a laborer, and a home health aide. 3

       Physically, plaintiff suffers from degenerative disc disease ("DDD"),

primarily at the L5-S1 level; headaches, accompanied by phonophobia,

photophobia, and vertigo, and attributed to a 2006 motor vehicle accident;

hand issues; gastroesophageal reflux disease ("GERD"); and asthma.

Plaintiff has undergone several hand surgeries, including an open

reduction of her right ring finger in August of 2014 to repair a fracture; a

silicone implant and arthroplasty in her right ring finger in June of 2015;

and removal of a mass in her left thumb in September of 2016. Those

surgeries were all performed by Dr. Jon Loftus, who has informed plaintiff

that he is unable to provide any further treatment for her hand conditions.



2      Plaintiff’s oldest child spends weekends with her.
3     During her hearing, plaintiff testified that she currently works approximately four
hours per week for a home health aide company.


                                            3
    Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 4 of 33




In addition to Dr. Loftus, plaintiff has also treated with Adirondack

Community Physicians, up until June 2016; Family Health Network of

Central New York, from September of 2016, where she has received

treatment from Dr. Douglas Rahner, Dr. Nicole Villapiano, and Nurse

Practitioner (“NP”) Eleanor Klein; Upstate Pain Management, where she

has seen Dr. Shannon Michel; and, on one occasion, with Dr. Taseer

Minhas, of Neuro Medical Care Associates PLLC.4

       Plaintiff also suffers from mental impairments, including depression

and anxiety. Although she is medicated for those conditions, she has not

undergone any specialized treatment, care, or hospitalization for them.

       Plaintiff has been prescribed several medications over time

including, though not limited to, Gabapentin, Topamax, Effexor, Clonidine,

Topiramate, Tizanidine, Neurontin, and Seroquel.

       Plaintiff enjoys a fairly wide range of interests and activities of daily

living. She can shower, bathe, dress, cook, clean, do laundry, shop, and

use public transportation. Plaintiff also watches television, listens to the

radio, socializes, plays on her tablet, drives, cares for her dogs and other




4
      According to a note entered by Dr. Minhas, dated October 3, 2018, plaintiff was
seen by him once for migraines, but she failed to follow-up with him after that session.


                                            4
      Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 5 of 33




pets, does puzzles, and enjoys arts and crafts. 5 Plaintiff is a heavy

smoker, consuming more than ten cigarettes per day. In the past she has

also undergone treatment for drug and alcohol abuse.

II.      PROCEDURAL HISTORY

         A.    Proceedings Before the Agency

         Plaintiff applied for SSI payments under Title XVI of the Social

Security Act on or about August 5, 2016. 6,7 In support of that application

she alleged a disability onset date of January 1, 2016, and claimed

disability based upon a learning disability, arthritis, and a mass in her

hand.8


5     Prior to moving to her current residence approximately one year ago, plaintiff
also mowed her lawn and drove a four-wheel recreational vehicle.
6      The exact date on which plaintiff filed her application is not clear from the
record. Although the Administrative Law Judge (“ALJ”) and plaintiff’s attorney agreed at
the administrative hearing held in this matter that plaintiff filed her application on
August 5, 2016, another point the record reflects that plaintiff filed the application on
August 26, 2016. In light of my decision, the date of the filing does not affect the
outcome of the case.
7      The onset date was later amended to August 5, 2016, the date of plaintiff’s
application, in accordance with the regulations applicable to SSI benefits. 20 C.F.R. §
416.335; see Calixte v. Colvin, No. 14-CV-5654 (MKB), 2016 WL 1306533, at *26
(E.D.N.Y. Mar. 31, 2016) ("The relevant period for purposes of plaintiff's claim for SSI
benefits is from the date on which the plaintiff's application is filed to the date of the
ALJ's decision.") (citations omitted).
8       Plaintiff apparently made two previous applications for Social Security benefits.
The first was denied on December 17, 2018, in a decision rendered by ALJ John
Ramos. Plaintiff’s request for a hearing in connection with the second application was
denied as untimely on July 23, 2007, by ALJ Robert E. Gale.


                                             5
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 6 of 33




      A hearing was conducted on October 30, 2018, by ALJ Yvette N.

Diamond, to address plaintiff’s application for SSI payments. Following

that hearing, ALJ Diamond issued an unfavorable decision on November

23, 2018. That opinion became a final determination of the agency on

September 23, 2019, when the Social Security Appeals Council (“Appeals

Council”) denied plaintiff’s request for review of the ALJ’s decision.

      B.    The ALJ’s Decision

      In her decision, ALJ Diamond applied the familiar, five-step

sequential test for determining disability. At step one, while noting that

plaintiff’s records do show some earnings for 2016 and 2017, ALJ

Diamond concluded that plaintiff had not engaged in substantial gainful

activity since August 5, 2016. At step two, the ALJ found that plaintiff

suffers from severe impairments that impose more than minimal limitations

on her ability to perform basic work functions, including DDD, hearing loss,

status-post left hand surgery, obesity, headaches, a learning disorder,

anxiety, and depression.

      At step three, ALJ Diamond examined the governing regulations of

the Commissioner setting forth presumptively disabling conditions (the

"Listings"), see 20 C.F.R. Pt. 404, Subpt. P, App. 1, and concluded that

plaintiff’s conditions do not meet or medically equal any of the listed


                                       6
     Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 7 of 33




conditions, specifically considering Listings 1.04, 2.10, 11.02B, 12.04,

12.06, and 12.11. 9

        ALJ Diamond next surveyed the available record evidence and

concluded that plaintiff retains the residual functional capacity (“RFC”) to

perform light work, as defined by the controlling regulations, 10 with the

following exceptions:

               [T]he claimant can lift and carry twenty pounds
               occasionally and ten pounds frequently; stand
               and/or walk for six to eight hours; and sit for six of
               eight hours. The claimant can occasionally climb
               stairs, balance, stoop, kneel, crouch, and crawl, but
               cannot climb ladders. She can frequently reach,
               handle, and finger. The claimant requires the option
               to stand for half of an hour and then sit for ten to
               fifteen minutes as needed throughout the workday

9      The ALJ also considered plaintiff’s condition under Social Security Ruling 02-1p,
relating to obesity.

10
        By regulation, light work is defined as follows:

               Light work involves lifting no more than 20 pounds at a time
               with frequent lifting or carrying of objects weighing up to 10
               pounds. Even though the weight lifted may be very little, a
               job is in this category when it requires a good deal of walking
               or standing, or when it involves sitting most of the time with
               some pushing and pulling of arm or leg controls. To be
               considered capable of performing a full or wide range of light
               work, you must have the ability to do substantially all of
               these activities. If someone can do light work, we determine
               that he or she can also do sedentary work, unless there are
               additional limiting factors such as loss of fine dexterity or
               inability to sit for long periods of time.

20 C.F.R. ' 404.1567(b).



                                              7
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 8 of 33




            while remaining on task. She cannot have
            concentrated exposure to bright lights, loud noise or
            hazards. The claimant is limited [to] simple, routine
            tasks and can have occasional contact with
            supervisors, coworkers, and the general public. She
            can perform low stress work, which is defined as
            work requiring only occasional decisionmaking and
            occasional changes in the work setting.

      At step four ALJ Diamond concluded that plaintiff did not have any

past relevant work to consider. She then proceeded to step five noting,

initially, that if the medical vocational guidelines ("the Grids"), 20 C.F.R. Pt.

404, Subpt. P, App. 2, were applied and plaintiff could perform a full range

of the demands of light work, a finding of no disability would be directed by

Grid Rule 202.17. With the benefit of testimony from a vocational expert,

who was presented with a hypothetical closely aligned with the RFC

finding, ALJ Diamond found that plaintiff is capable of performing available

work in the national economy, including as an electronics worker, a small

parts assembler, and an electrical accessories assembler. Based upon

that finding, ALJ Diamond concluded that plaintiff was not disabled at the

relevant times.




                                        8
     Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 9 of 33




        C.    This Action

        Plaintiff commenced this action on November 19, 2019. 11 In support

of her challenge to the ALJ’s determination, plaintiff raises several

arguments, contending that (a) it was error for the Appeals Council to fail

to grant controlling weight to the opinion of Dr. Rahner, one of plaintiff’s

doctors, or, alternatively, to explain the weight given to his opinion after

considering the factors dictated by the controlling regulations and case law

relating to treating source opinions; (b) the Appeals Council erred in

concluding that Dr. Rahner’s opinion was not likely to change the

outcome; (c) the determination at step five is unsupported because the

vocational expert’s testimony concerning the number of available jobs in

the three positions identified related to a broader category that included

multiple other jobs, many of which plaintiff would be unable to perform; (d)

the ALJ’s RFC finding is unsupported, because it failed to include a

restriction in overhead reaching; and (e) the RFC finding failed to include a

limitation addressing plaintiff’s migraine headaches and the resulting

inability to remain on task and keep to a regular schedule without



11     This action is timely, and the Commissioner does not argue otherwise. It has
been treated in accordance with the procedures set forth in General Order No. 18.
Under that General Order, once issue has been joined, the court treats the action
procedurally as if cross-motions for judgment on the pleadings have been filed
pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                          9
   Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 10 of 33




excessive absenteeism.

       Oral argument was conducted in this matter, by telephone, on

January 27, 2021, at which time decision was reserved.

III.   DISCUSSION

       A.   Scope of Review

       A court’s review under 42 U.S.C. § 405(g) of a final decision by the

Commissioner is limited to analyzing whether the correct legal standards

were applied, and whether the decision is supported by substantial

evidence. Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002); Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir. 2000); Schaal v. Apfel, 134 F.3d 496,

501 (2d Cir. 1998). Where there is reasonable doubt as to whether the

ALJ applied the proper legal standards, the decision should not be

affirmed even though the ultimate conclusion reached is arguably

supported by substantial evidence. Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987). If, however, the correct legal standards have been applied,

and the ALJ’s findings are supported by substantial evidence, those

findings are conclusive, and the decision will withstand judicial scrutiny

regardless of whether the reviewing court might have reached a contrary

result if acting as the trier of fact. Veino, 312 F.3d at 586; Williams v.

Bowen, 859 F.2d 255, 258 (2d Cir. 1988); see also 42 U.S.C. § 405(g).


                                       10
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 11 of 33




      The term “substantial evidence” has been defined as “‘such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); accord, Jasinski

v. Barnhart, 341 F.3d 182, 184 (2d Cir. 2003). To be substantial, there

must be “more than a mere scintilla” of evidence scattered throughout the

administrative record. Richardson, 402 U.S. at 401 (internal quotation

marks omitted); Williams, 859 F.3d at 258. “To determine on appeal

whether an ALJ’s findings are supported by substantial evidence, a

reviewing court considers the whole record, examining the evidence from

both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams, 859 F.2d at 258

(citing Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951);

Mongeur v. Hechler, 722 F.2d 1033, 1038 (2d Cir. 1983)).

      B.    Disability Determination: The Five-Step Evaluation Process

      The Social Security Act (“Act”) defines “disability” to include the

“inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months[.]” 42 U.S.C. §


                                      11
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 12 of 33




423(d)(1)(A). In addition, the Act requires that a claimant’s

            physical or mental impairment or impairments [be]
            of such severity that he is not only unable to do his
            previous work but cannot, considering his age,
            education, and work experience, engage in any
            other kind of substantial gainful work which exists
            in the national economy, regardless of whether
            such work exists in the immediate area in which he
            lives, or whether a specific job vacancy exists for
            him, or whether he would be hired if he applied for
            work.

Id. § 423(d)(2)(A).

      The agency has prescribed a five-step evaluative process to be

employed in determining whether an individual is disabled. See 20 C.F.R.

§ 416.920. The first step requires a determination of whether the claimant

is engaging in substantial gainful activity; if so, then the claimant is not

disabled, and the inquiry need proceed no further. Id. § 416.920(b). If the

claimant is not gainfully employed, then the second step involves an

examination of whether the claimant has a severe impairment or

combination of impairments that significantly restricts her physical or

mental ability to perform basic work activities. Id. § 416.920(c). If the

claimant is found to suffer from such an impairment, the agency must next

determine whether it meets or equals an impairment listed in Appendix 1

of the regulations. Id. § 416.920(d); see also id. Part 404, Subpt. P, App.

1. If so, then the claimant is “presumptively disabled.” Martone v. Apfel, 70

                                       12
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 13 of 33




F. Supp. 2d 145, 149 (N.D.N.Y. 1999) (citing Ferraris v. Heckler, 728 F.2d

582, 584 (2d Cir. 1984)); 20 C.F.R. § 416.920(d).

      If the claimant is not presumptively disabled, step four requires an

assessment of whether the claimant’s RFC precludes the performance of

her past relevant work. 20 C.F.R. § 416.920(e). If it is determined that it

does, then as a final matter, the agency must examine whether the

claimant can do any other work. Id. § 416.920(f).

      The burden of showing that the claimant cannot perform past work

lies with the claimant. Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996);

Ferraris, 728 F.2d at 584. Once that burden has been satisfied, however, it

becomes incumbent upon the agency to prove that the claimant is capable

of performing other work. Perez, 77 F.3d at 46. In deciding whether that

burden has been met, the ALJ should consider the claimant’s RFC, age,

education, past work experience, and transferability of skills. Ferraris, 728

F.2d at 585; Martone, 70 F. Supp. 2d at 150.

      C.    Analysis

            1.    The Appeals Council's Obligations Regarding the
                  Opinion of Dr. Rahner, a Treating Source.

                  a.    Dr. Rahner's Opinion and the Parties' Contentions

      After ALJ Diamond issued her decision on November 23, 2018,

plaintiff’s counsel received a written medical opinion from Dr. Rahner, one

                                      13
     Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 14 of 33




of plaintiff’s doctors, which was dated November 29, 2018. 12 Plaintiff

submitted the opinion to the Appeals Council before it acted on her

request to review the ALJ’s determination. 13 When it denied review, the

Appeals Council “did not exhibit” Dr. Rahner’s opinion and stated only that

“[the opinion] did not show a reasonable probability that it would change

the outcome of the decision.”

        In support of her challenge to the Commissioner’s determination,

plaintiff argues that, at least in this circuit, and certainly within the Northern

District of New York, it is firmly established that, when a treating source

opinion is submitted to the Appeals Council after issuance of a decision by



12     The circumstances surrounding the submission of Dr. Rahner’s opinions are
anything but clear. At the hearing before ALJ Diamond, which was conducted on
October 30, 2018, plaintiff’s counsel stated that he had, in his possession, a document
from Dr. Rahner and that he had just received it. That document, however, was never
exhibited by the ALJ. Counsel further represented that he was awaiting additional
statements from two additional sources – Dr. Loftus and Dr. Thomas – but no mention
was made of a requested statement from Dr. Rahner. Yet in the cover letter to the
Appeals Council submitting Dr. Rahner’s statement, which bears the date November
29, 2018, counsel asserted that the opinion was requested on August 24, 2018. At the
close of the hearing, the ALJ left the record open until November 13, 2018, to permit
acquisition of the two opinions from Dr. Loftus and Thomas, neither of which appears
to have been received.
13     After a decision has been issued by an ALJ, but before the Appeals Council acts
on a request for review, a claimant may submit additional evidence to the
Commissioner. 20 C.F.R. § 416.1470. See Perez v. Chater, 77 F.3d 41, 44 (2d Cir.
1996). The only limitations set forth in the controlling regulation are that the evidence
must be new and material, and further must relate to the period in issue. 20 C.F.R. §
416.1470(a)(5); see Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015) (citing Perez,
77 F.3d at 45). The Commissioner does not challenge Dr. Rahner’s opinion as failing to
meet these requirements.

                                           14
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 15 of 33




an ALJ, the Appeals Council must apply the treating source rule as set

forth in the governing regulations and applicable case law, and explain

whether the opinion is being given controlling weight or, if not, articulate

the weight afforded to the opinion and the reasons for the weight

assigned. Plaintiff contends that a generic statement merely indicating that

a claimant’s request for review has been denied does not satisfy the

Appeals Council’s obligations in this regard.

      The Commissioner counters that the cases relied upon by plaintiff

were wrongly decided and resulted from a misreading of the pertinent

regulations and the cases upon which the principle being asserted is

bottomed. According to the Commissioner, the obligation on the part of the

Appeals Council to explain the weight assigned to a treating source

opinion arises only when that body addresses the facts of the case and

makes a ruling that is then deemed to be the final determination of the

Commissioner.

                  b.    The Treating Source Rule

      The new evidence in this case is a questionnaire completed by Dr.

Rahner, who is an undisputed treating source. Had Dr. Rahner’s medical

source statement been submitted prior to the issuance of ALJ Diamond’s

decision, it would have been subject to the treating source rule. Under that


                                      15
     Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 16 of 33




rule, as an opinion from plaintiff’s treating physician regarding the nature

and severity of her impairment, Dr. Rahner’s opinion would ordinarily have

been entitled to considerable deference, provided that it was supported by

medically acceptable clinical and laboratory diagnostic techniques and

was not inconsistent with other substantial evidence. Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008). 14 His opinion would not have been

controlling, however, if it was contrary to other substantial evidence in the

record, including the opinions of other medical experts. 15 Burgess, 537

F.3d at 128; Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).



14
     The regulation governing treating physicians, as it existed prior to a 2017
amendment, provides as follows:

               Generally, we give more weight to medical opinions
               from your treating sources . . . . If we find that a treating
               source’s medical opinion on the issue(s) of the nature
               and severity of your impairment(s) is well-supported by
               medically acceptable clinical and laboratory diagnostic
               techniques and is not inconsistent with the other
               substantial evidence in your case record, we will give it
               controlling weight. When we do not give the treating
               source’s medical opinion controlling weight, we apply
               [various] factors . . . in determining the weight to give the
               medical opinion.

20 C.F.R. § 416.927(c)(2). The new pertinent regulations, applicable to claims filed on
or after March 27, 2017, abrogated the treating source rule. See 20 C.F.R. §
416.920(c).
15     Importantly, if the record includes contradictory medical evidence, resolution of
any conflict is properly entrusted to the Commissioner. Burgess, 537 F.3d at 128;
Veino, 312 F.3d at 588.


                                             16
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 17 of 33




      Under the former treating source rule, if an opinion from a treating

source is not given controlling weight, the decisionmaker must apply

several factors to determine what degree of weight should be assigned to

the opinion, including (1) the length of the treatment relationship and the

frequency of examination; (2) the nature and extent of the treatment

relationship; (3) the evidence supporting the treating provider’s opinion; (4)

the degree of consistency between the opinion and the record as a whole;

(5) whether the opinion is given by a specialist; and (6) other evidence that

has been brought to the attention of the decisionmaker. 20 C.F.R. §

416.927(c); Burgess, 537 F.3d at 129; Halloran, 362 F.3d at 32. When a

treating physician’s opinions are repudiated, the decisionmaker must

provide reasons for the rejection. 20 C.F.R. § 416.927(c)(2); Halloran, 362

F.3d at 32. The failure to apply the appropriate legal standards for

considering a treating physician’s opinions constitutes a basis for reversal

of an adverse determination, as is the decisionmaker’s failure to provide

reasons for rejecting the opinions. Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987); accord, Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010).

                  c.    The Appeals Council’s Consideration of the New
                        Opinion

      As was previously noted, in denying plaintiff’s request for review of

ALJ Diamond’s decision, the Appeals Council referenced the new medical

                                      17
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 18 of 33




evidence from Dr. Rahner stating, "[w]e find this evidence does not show a

reasonable probability that it would change the outcome of the decision.

We did not exhibit this evidence.” The only reasons provided for denying

review were explained as follows:

            We considered the reasons [submitted by plaintiff in
            disagreement with the ALJ’s decision] and exhibited
            them on the enclosed Order of the Appeals Council.
            We found that the reasons do not provide a basis
            for changing the Administrative Law Judge’s
            decision.

      At the forefront of plaintiff’s challenge in this case is her contention

that the Appeals Council was under a duty to accord controlling weight to

Dr. Rahner’s questionnaire or, if not assign it controlling weight, then

explain the weight given and the reasons for that weight, as required by

the treating source rule. It was error, the argument continues, for the

Appeals Council to dismiss a treating source opinion by summarily

denying the plaintiff’s request for review of an adverse ALJ’s decision.

      Undeniably, there are several cases courts within the Second Circuit

that support plaintiff’s position. See, e.g., Hissin v. Comm’r of Soc. Sec.,

No. 17-CV-1264, 2019 WL 4253899, at *3 (W.D.N.Y. Sept. 9, 2019);

Patrick M. v. Saul, No. 18-CV-0290, 2019 WL 4071780, at *7 (N.D.N.Y.

Aug. 28, 2019); Durrant v. Berryhill, No. 16-CV-6781, 2018 WL 1417311,

at *4 (W.D.N.Y. Mar. 22, 2018); Djuzo v. Comm’r of Soc. Sec., No. 13-CV-

                                       18
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 19 of 33




0272, 2014 WL 5823104, at *4 (N.D.N.Y. Nov. 7, 2014); Seifried v.

Comm’r of Soc. Sec., No. 13-CV-0347, 2014 WL 4828191,at *4 (N.D.N.Y.

Sept. 29, 2014); James v. Comm’r of Soc. Sec., No. 06-CV-6180, 2009

WL 2496485, at *10 (E.D.N.Y Aug. 14, 2009). To date, the Second Circuit

has offered no guidance regarding the issue, and the court specifically

declined to consider the question as recently as 2015. See Lesterhuis, 805

F.3d at 89 (“[B]ecause we hold that the ALJ’s decision was not supported

by substantial evidence, we need not consider [the plaintiff’s] alternative

argument that the Appeals Council has an independent obligation to

provide ‘good reasons’ before declining to give weight to the new, material

opinion of a treating physician submitted only to the Appeals Council and

not to the ALJ.”).

      Notwithstanding the decision in Liesterhuis, plaintiff maintains that

the Second Circuit has, in fact, ruled on this issue, citing Newbury v.

Astrue, 321 F. App’x 16 (2d Cir. 2009). That case (which was issued as an

unpublished summary order and therefore is not entitled precendential

effect, see, e.g., Lebron v. Sanders, 557 F.3d 76, 77 n.2 (2d Cir. 2009)) is

distinguishable from this action, however, because it involved two treating

source opinions – one that was before the ALJ and a second that was

submitted to the Appeals Council after the ALJ rendered a determination.


                                      19
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 20 of 33




Newbury, 321 F. App’x at 1. The Second Circuit concluded that both the

ALJ and the Appeals Council failed to “state any specific reasons for

rejecting [the treating physician’s] opinions.” Id. at 2. While I acknowledge

the reference to the ALJ and the Appeals Council, suggesting that,

perhaps, the court found that the Appeals Council was duty-bound to

explain its reasons for rejecting a treating physician’s opinion when it

denied review, the opinion predates the Second Circuit’s decision in

Lesterhuis, which clearly regarded the issue as an open one, at least in

this circuit.

       One of the other circuit courts to specifically address the issue has

concluded that, when the Appeals Council merely denies review of an ALJ

decision, it is under no obligation to provide an analysis under the treating

source rule. Vallejo v. Berryhill, 849 F.3d 951, 955-56 (10th Cir. 2017). In

Vallejo, the Tenth Circuit reasoned that the Appeals Council is obligated to

“give good reasons” for the weight afforded to a treating physician’s

opinion only when it issues a “notice of determination or decision” under

20 C.F.R. § 416.927(c)(2). Vallejo, 849 F.3d at 955. According to the

Tenth Circuit Court of Appeals, because the Appeals Council did not

render a “determination or decision” under 20 C.F.R. § 416.927(c)(2)

(because it “simply denied review”) “it was not required to follow the same


                                      20
     Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 21 of 33




rules for considering opinion evidence as the ALJ followed.” Vallejo, 849

F.3d at 956.

        The apparent genesis of the line of cases from district courts within

this circuit supporting plaintiff’s position and finding such an obligation

appears to be a magistrate judge’s report and recommendation in Shrack

v. Astrue, 608 F. Supp. 2d 297 (D. Conn. 2009), which was summarily

adopted by the assigned district judge. 16 In that case, “[a]lthough the

Appeals Council identified the additional new evidence[, which included

opinions of a treating physician,] it did not specifically address any of it in

its decision denying review, instead stating that ‘[it] found no reason under

[its] rules to review the [ALJ]’s decision.’” Shrack, 608 F. Supp. 2d at 302.

Citing to Snell v. Apfel, 177 F.3d 128 (2d Cir. 1999), the magistrate judge

issued the sweeping proclamation that “the treating physician rule applies

to the Appeals Council when the new evidence at issue reflects the

findings and opinions of a treating physician.” Shrack, 608 F. Supp. 2d at

302.



16      In 2005, another district court in this circuit remanded a case to the agency
where a treating physician submitted an updated report after the ALJ rendered his
decision and the Appeals Council made “no mention of this new evidence in its denial
of review” and did not “provide the type of explanation required under the treating
physician rule.” Farina v. Barnhart, No. 04-CV-1299, 2005 WL 91308, at *5 (E.D.N.Y.
Jan. 18, 2005). The court in Farina did not cite to any authority in support of its
decision.

                                          21
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 22 of 33




      With due respect to my many colleagues that have followed Shrack,

I believe that the case was wrongly decided, and that Snell is readily

distinguishable. In Snell, rather than merely denying review of an ALJ

decision, the Appeals Council addressed the merits of the matter sua

sponte, and reversed the decision of the ALJ to grant benefits. Snell, 177

F.3d at 129-30. In that case, the Appeals Council proactively considered

the record and issued a merits-based decision and, in doing so, was

plainly obligated to apply the treating source rule, just as an ALJ must

when making an initial determination. Id. at 133. When an Appeals Council

simply denies review, however, the focus for a reviewing court is upon the

ALJ’s decision, which represents the final determination of the agency, 20

C.F.R. § 416.1481, although, admittedly, a reviewing court must consider

the entire record, including new evidence submitted to the Appeals

Council, to determine whether the ALJ’s findings are supported by

substantial evidence. Perez, 77 F.3d at 46.

      The Commissioner’s position on this issue draws support from the

regulation addressing the evaluation of medical opinions. The version in

effect at the time plaintiff’s application was filed provided that the agency

“will always give good reasons in [the] notice of determination or decision

for the weight [given] to your treating source’s medical opinion.” 20 C.F.R.


                                      22
     Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 23 of 33




§ 416.927(c)(2) (emphasis added). 17 Under the agency’s procedures, an

Appeals Council’s denial of a plaintiff’s request for review is neither a

“determination” nor a “decision.” When a plaintiff seeks review by the

Appeals Council, that body “may deny, or dismiss the request for review,

or it may grant the request and either issue a decision or remand the case

to the [ALJ].” 20 C.F.R. § 416.1467. As can be seen, the regulation itself

explicitly provides that only when the request to review is granted does the

Appeals Council issue a “decision.” Id.; see also 20 C.F.R. § 416.1481

(“The Appeals Council may deny a party’s request for review or it may

decide to review a case and make a decision.”).

        Based upon the foregoing, I respectfully decline to follow those

cases that have proliferated from Shrack, and instead conclude, as did the

Tenth Circuit in Vallejo, that, when the Appeals Council merely denies a

request for review of a determination, it is under no obligation to explain

the weight given to a treating source opinion submitted as new evidence

following an ALJ’s decision.

              2.    Dr. Rahner’s Opinion Would Not Likely Change the
                    Outcome

        Plaintiff also contends that the Appeals Council erred in concluding


17      As was previously noted, the regulations have been amended for applications
filed on or after March 27, 2017.

                                         23
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 24 of 33




that the new opinion from Dr. Rahner was not likely to change the

outcome of the decision. At the outset, I disagree with the premise of this

argument because it does not accurately reflect the controlling law on the

matter. As was noted above, when “the Appeals Council denies review,

the ALJ’s decision becomes the [Commissioner’s] final decision,” and it is

this “final decision of the [Commissioner that] is subject to judicial review.”

Perez, 77 F.3d at 44. Accordingly, plaintiff’s contention that the court has

the authority to review the Appeals Council’s conclusion regarding the new

medical opinion is mistaken. Because “new evidence submitted to the

Appeals Council following the ALJ’s decision becomes part of the

administrative record for judicial review when the Appeals Council denies

review of the ALJ's decision,” Perez, 77 F.3d at 45, however, I have

proceeded with a review of the new medical opinion to consider whether,

in light of its addition to the record, ALJ Diamond’s determination is

supported by substantial evidence.

      The opinion of Dr. Rahner are configured in a check-box form

entitled “Questionnaire.” Aside from setting forth diagnoses, including

“right sciatica-type pain” and “mood disorder” with “signs of bipolar

disorder,” the form has little substance, instead merely posing questions

that can be answered by checking the appropriate box. Such forms are


                                       24
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 25 of 33




notoriously vague, and generally afforded little evidentiary weight. See,

e.g., Halloran, 362 F.3d at 32; see also Joseph K. v. Comm’r of Soc. Sec.,

No. 17-CV-0748, 2018 WL 3716780 at *6 (N.D.N.Y. Aug. 2, 2008)

(concluding that the treating physician’s opinion, which was issued “in the

form of a standardized checkbox form” and “does not contain any

explanation[s] for the bases of [his] determinations,” was “only marginally

useful for purposes of creating a meaningful and reviewable factual

record” (internal quotation marks omitted)).

      The form completed Dr. Rahner is also incomplete and internally

inconsistent. For example, when asked how often plaintiff would be “off

task” as a result of her conditions, he checked both “[m]ore than 15% but

less than 20%” and “[g]reater than 20% but less than 33%." Similarly,

when queried concerning absenteeism Dr. Rahner checked both “two

days per month” and “three days per month.” Responding to the off-task

question, Dr. Rahner explained his answer by noting that it is “[d]ifficult to

say[.] [R]easonable to say she would be off task but difficult to quantify.”

Responding to the absenteeism question, he responded, “Again difficult to

quantify.”

      Dr. Rahner’s opinion is also inconsistent with other evidence in the

record. In responding to the questionnaire and addressing plaintiff’s


                                      25
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 26 of 33




“sciatica type pain,” Dr. Rahner referred to Magnetic Resonance Imaging

(“MRI”) testing. However, both he and another treating physician, Dr.

Villapiano, previously stated that the MRI of plaintiff’s lumbar spine was

“normal.” Addressing plaintiff’s mental condition, Dr. Rahner based his

opinions on a mood disorder despite the many treatment notes showing

no cognitive limitations such as deficits in memory or problems sustaining

attention in concentration, and routinely showing intact judgment and

insight, intact memory, and normal thought content.

      Dr. Rahner’s opinion concerning plaintiff’s mental condition is also

inconsistent with the opinions of Dr. Shapiro, who, after conducting a

thorough consultative examination, concluded that plaintiff has only mild

limitations in performing complex tasks, consistently relating to and

interacting well with others, and dealing with stress, and no other

limitations. Dr. Rahner's opinion is further inconsistent with the findings of

Dr. Kamin, an agency non-examining consultant, who, after reviewing the

evidence available to him at the time, opined in September 2016 that

plaintiff’s mental impairments were not severe.

      For the foregoing reasons, I find that Dr. Rahner’s opinion does not

show a reasonable probability of changing the ALJ’s decision and that the

ALJ’s decision is supported by substantial evidence.


                                      26
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 27 of 33




            3.    The ALJ’s Step Five Determination

      Plaintiff next argues that the ALJ’s determination at step five, at

which the Commissioner bears the burden of proof, is not supported by

substantial evidence. Specifically, she contends that the ALJ relied on

improper and inaccurate job statistical information put forth by the

vocational expert who testified at the hearing.

      It is well-established that elicitation of testimony from a vocational

expert is a proper means of fulfilling the agency=s burden at step five of the

disability test to establish the existence of jobs in sufficient numbers in the

national and regional economy that plaintiff is capable of performing. 20

C.F.R. § 416.966(e); see also Bapp v. Bowen, 802 F.2d 601, 604-05 (2d

Cir. 1986); Dumas v. Schweiker, 712 F.2d 1545, 1553-54 (2d Cir. 1983);

Dwyer v. Apfel, 23 F. Supp. 2d 223, 229-30 (N.D.N.Y. 1998) (citing Pratts

v. Chater, 94 F.3d 34, 39 (2d Cir. 1996)). Use of hypothetical questions to

develop the vocational expert=s testimony is also permitted, provided that

the questioning precisely and comprehensively includes each physical and

mental impairment of the claimant accepted as true by the ALJ. Varley v.

Sec=y of Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987). If the

factors set forth in the hypothetical are supported by substantial evidence,

then the vocational expert=s testimony may be relied upon by the ALJ in


                                       27
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 28 of 33




support of a finding of no disability. Varley, 820 F.2d at 779.

      I agree with the Commissioner that the ALJ properly relied on the

testimony of a vocational expert. The expert testified that there are 37,700

jobs available in the national economy in the electronics worker category,

65,700 jobs available as a small parts assembler, and 37,000 jobs in the

electrical accessories assembler field. These numbers are more than

adequate to support a finding of no disability. See Debiase v. Saul, No. 19-

CV-0068, 2019 WL 5485269, at *10 (D. Conn. Oct. 25, 2019) (collecting

cases). The vocational expert stated that her opinions are consistent with

the Dictionary of Occupational Titles (“DOT”) and are based upon her

more than thirty-five years of experience.

      When cross-examined by claimant’s attorney, the vocational expert

stated that she relied on the Department of Labor employment statistics

(for 2017) for a source of job numbers, and also factored in the Standard

Occupational Classification (“SOC”) codes to come up with a “reasonable

national estimate.” It is true that the vocational expert did state "yes" in

response to the question "and so the estimates correspond to the SOC

codes?" As the Commissioner argues, however, when the numbers are

analyzed, it is clear the expert did not include all jobs within the respective




                                       28
     Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 29 of 33




SOC codes associated with the three positions in the numbers stated. 18 I

note, moreover, that the vocational expert testified to different numbers of

available jobs within the three categories identified, strongly suggesting

that the expert referred to the number of jobs in the specific job categories,

rather than in the corresponding SOC codes.

        Having carefully reviewed the vocational expert’s testimony, I find

that the ALJ’s step-five determination is supported by substantial

evidence, and reject plaintiff’s argument to the contrary.

              4.    The ALJ’s RFC Finding

        In her final argument, plaintiff raises two challenges to the ALJ’s

finding. She maintains that the RFC should have included limitations in

overhead reaching and maintaining a schedule.

        A claimant’s RFC represents a finding of the range of tasks she is

capable of performing notwithstanding her impairments. 20 C.F.R. §

416.945(a); Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir.

2013). An RFC determination is informed by consideration of “all of the

relevant medical and other evidence.” 20 C.F.R. § 416.945(a)(3); Tankisi,


18     According to the Occupational Information Network (“O*Net”), a resource
developed under the sponsorship of the United States Department of Labor, a
“Crosswalk search” matches the DOT codes for “electronics worker” and “assembler,
small products” to a single SOC code, “production workers, all other.” According to the
O*Net there are 214,200 jobs in that SOC code, a number much higher than the
37,700 and 65,700, respectively, cited by the vocational expert.

                                          29
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 30 of 33




521 F. App’x at 33.

      To properly ascertain a claimant’s RFC, an ALJ must assess

plaintiff’s exertional capabilities, such as her ability to sit, stand, walk, lift,

carry, push and pull. 20 C.F.R. § 416.945(b). Nonexertional limitations or

impairments, including impairments that result in postural and

manipulative limitations, must also be considered. Id. When rendering an

RFC determination, an ALJ must specify those functions that the claimant

“is capable of performing; conclusory statements regarding [her] capacities

are not sufficient.” Martone, 70 F. Supp. 2d at 150; accord, e.g., Bump v.

Comm’r of Soc. Sec., No. 15-CV-1077, 2016 WL 6311872, at *3 (N.D.N.Y.

Oct. 28, 2016). Like the other aspects of the decision, an ALJ’s RFC

determination must be supported by substantial evidence. Ferraris, 728

F.2d at 587; accord, Bump, 2016 WL 6311872, at *3.

                   a.     Overhead Reaching

      Plaintiff’s argument regarding overhead reaching is based upon a

statement by NP Eleanor Klein, to the effect that plaintiff is limited to no

overhead lifting “per pain management.” That reference, in turn,

apparently stems from a note by Dr. Shannon E. Michel, DO, simply

stating, "recommend ok to work but no lifting overhead or >25 lbs[.]" It is

noted, however, that plaintiff was examined by Dr. Kalyani Ganesh on


                                         30
     Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 31 of 33




September 27, 2016. In her medical source statement, Dr. Ganesh found

"[n]o gross physical limitations." During the course of her examination,

moreover, Dr. Ganesh found a full range of motion of plaintiff’s shoulders,

elbows, forearms, and wrists bilaterally, and did not note any difficulties

with plaintiff’s extremities. The weight assigned to these potentially

conflicting opinions was properly entrusted to the ALJ. See Camarata v.

Colvin, 2015 WL 4598811, at *9 (N.D.N.Y. July 29, 2015) (“[I]t is the

province of the ALJ to consider and resolve conflicts in the evidence as

long as the decision rest upon adequate findings supported by evidence

having rational probative force.” (internal quotation marks omitted)). With

respect to this limitation, the ALJ’s finding is supported by substantial

evidence. 19

                     b.     Off Task and Attendance

        While somewhat unclear, it appears that plaintiff is basing her

asserted limitations regarding being off task and attendance on her

headaches. In her decision, the ALJ concluded, at step two, that plaintiff’s

headaches are severe. At step three she rejected any notion that the

headaches were presumptively disabling in accordance with the listings,



19     It is noteworthy that Dr. Rahner was asked to opine regarding plaintiff’s ability to
reach, but did not do so, stating “unable to evaluate.”

                                            31
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 32 of 33




including Listing 11.02B. She did, however, consider the plaintiff’s

headaches in crafting her RFC limitations by including a requirement that

she not have concentrated exposure to bright lights, loud noise, or

hazards that could potentially trigger headaches. Further addressing the

headaches, ALJ Diamond concluded that plaintiff’s imaging failed to show

any abnormalities, nor was there any indication in the record of plaintiff

seeking urgent or emergency care for her headache symptoms. The ALJ

also limited plaintiff’s exposure to stress, which is consistent with the fact

that she mentioned to her neurologist, Dr. Minhas, that stress was an

exacerbating factor. The record reveals that neurological examinations of

plaintiff were relatively normal, including during her one visit to a

neurologist in January 2018. The ALJ’s findings are also consistent with

Dr. Minhas’ opinion that plaintiff’s conditions would not diminish her work

pace.

        In sum, it is clear that the ALJ considered plaintiff’s allegations of

severe headaches and included limitations addressing those headaches in

her RFC finding. To the extent plaintiff argues that greater limitations were

warranted, I conclude that the ALJ’s determination is supported by

substantial evidence.

IV.     SUMMARY AND ORDER


                                         32
  Case 5:19-cv-01427-DEP Document 16 Filed 03/02/21 Page 33 of 33




      Although presenting an issue that awaits guidance from the Second

Circuit Court of Appeals, I disagree with plaintiff’s assertion that, when

denying a request for review in the face of an opinion from a treating

source submitted after the ALJ’s decision, the Appeals Council must

explicitly consider and discuss the weight to be given to such an opinion. I

further find, with regard to the remaining issues raised by plaintiff, when

considering the record in its entirety, including the new evidence, that the

Commissioner’s determination resulted from the application of proper legal

principles and is supported by substantial evidence. Accordingly, it is

hereby

      ORDERED that defendant’s motion for judgment on the pleadings is

GRANTED, and plaintiff’s complaint is hereby DISMISSED; and it is

further respectfully

      ORDERED that the clerk enter judgment consistent with this opinion.




Dated:      March 2, 2021
            Syracuse, NY




                                      33
